DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 06/16/2022, have been fully considered and are persuasive.  The rejection of claims 1-8 and 17-26 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The arguments made in the Applicant Arguments/Remarks filed on 06/16/2022, have been fully considered and are persuasive. Further search has been updated. However, no reference is found alone or in any combination with the prior art of record to provide the teachings, suggestions or disclosures of the unique claimed limitations and features recited from the independent claims 1 and 5, i.e., “A processing method of an adaptation layer of an integrated access and backhaul node, comprising: determining, by the adaptation layer of the integrated access and backhaul node, a first node to which a received first data packet is to be transmitted; mapping, by the adaptation layer of the integrated access and backhaul node, the first data packet to a first bearer or channel between the integrated access and backhaul node and the first node; wherein, the first node is one or more downstream integrated access and backhaul nodes relative to the integrated access and backhaul node or a User Equipment (UE) accessing the integrated access and backhaul node; or, the first node is one or more upstream integrated access and backhaul nodes relative to the integrated access and backhaul node or a donor node of the integrated access and backhaul node wherein header information of the adaptation layer of the integrated access and backhaul node comprises Quality of Service (QoS) information of a bearer or channel.” (and thus the corresponding dependent claims 2-4, 6-8, and 17-26) as filed on 06/16/2022.
	Therefore, claims 1-8 and 17-26 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644